Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10603808, Blenkinsop, et al., hereafter, Blenkinsopp.  
Regarding Claim 1, Blenkinsopp discloses a machine (bandsaw figures 1-8) for cutting meat, comprising one or more linkage devices (fig. 5, 113) about which is wound a blade (101) and a safety system which comprises: means (118a, 118b) for detecting a dangerous condition for the safety of an operator (col 8, 50-70); and a movement apparatus (fig. 1, combination of the parts 103-109) configured for moving at least one of the above- mentioned linkage devices (113), following the detection of the dangerous condition (col. 11, lines 40-60).
Regarding Claim 2, the movement apparatus (103-109) is designed to translate the linkage devices (113) along a moving away direction (“downward and closer” to the drive-wheel (114).
Regarding Claim 3, the moving away direction is parallel to their axes of rotation (looking at fig 1, the parts 107 and 108 are moved backwards to move the parts 104 and 105 forward and downwards to release the wheel 113 from the blade 101, col. 11, lines 40-60).

Regarding Claim 5, the movement apparatus includes rectilinear guides (body of shaft 103 and top of part 106) along which are movable respective linkage devices (col. 11 lines 40-50).
Regarding Claim 6, the movement apparatus comprises at least one actuator (111) which acts on a kinematic mechanism (109) connected to a respective linkage device (col. 11 lines 45-65).
Regarding Claim 7, the actuator (111) is of a pneumatic type (col. 11 lines 51).
Regarding Claim 9, the means for detecting a dangerous condition comprise a detection device (118) designed to produce a danger signal (col. 8, lines 1-40) and wherein the movement apparatus (4, 41, 42) includes a processing unit (3) connected to the detection device (2) and configured to emit a movement signal, following receipt of the danger signal, the movement signal being designed to control the movement of the linkage device(s) (col. 11 lines 40-68).
Regarding Claim 11, Blenkinsopp discloses a process for avoiding or minimising the risk of injury of an operator of a machine for cutting meat (abstract), provided with a blade (101), comprising the steps of: detecting a dangerous condition for the safety of the operator (col. 8, lines 1-40); and moving the blade (101) of the machine following the detection of the dangerous condition, moving it away from the operator (col. 11 lines 40-60).
Regarding Claim 12, a belt blade (101) is provided wound on two linkage devices (113 and 114) of which at least one is motor-driven (115), at least one of the linkage devices (113) being moved immediately following detection of the dangerous condition (col. 11, lines 40-70).
Regarding Claim 13, the dangerous condition is determined by the fact that the hands or the gloves (401) worn on the hands of the operator are touched by the blade (col. 7 lines 24-60; since the 
Regarding Claim 14, the blade (101) is stopped when the dangerous condition is detected (col. 7, lines 45-50 and col. 11 lines 40-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp.
Regarding Claim 2, the Blenkinsopp device discloses all the limitations of Claim 2 as discussed above.
Blenkinsopp lacks the movement apparatus comprising elastic means designed to operate on at least one of the linkage devices and pre-loadable to be able to move the linkage devices in the moving away direction.
In an alternative embodiment of Blenkinsopp, shown in figures 5-8, a pulley moving device is moved from one position to another via a pusher apparatus comprising elastic means (507) designed to operate on at least one linkage device (fig 6, 611) and pre-loadable to be able to move the linkage devices (611) in a moving away direction (col. 10, lines 20-39) in order to immediately impart movement of the linkage device when a dangerous condition is detected (col. 10, lines 20-39).
the movement apparatus comprising elastic means designed to operate on at least one of the linkage devices and pre-loadable to be able to move the linkage devices in the moving away direction in order to immediately impart movement of the linkage device when a dangerous condition is detected.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp in view of USPN 4,766,790, Harris.
Regarding Claim 10, Harris discloses all the limitations of Claim 7 as discussed above. 
Harris also comprises the means for detecting a dangerous condition comprise a detection device (2) designed to produce a danger signal and wherein the movement apparatus (4, 41, 42) includes a processing unit (3) connected to the detection device (2) and configured to emit a movement signal, following receipt of the danger signal (col. 11, lines 60-78), the movement signal being designed to control the movement of the linkage device (col. 11, lines 60-70) wherein the apparatus is designed to switch on following receipt of the movement signal, thereby being able to determine an actuation of the actuator (4).
Harris lacks the movement apparatus comprising a solenoid valve which intercepts an operating fluid used by the actuator, the solenoid valve being connected to the processing unit.
Harris discloses a band saw apparatus like the band saw of the present invention and of Blenkinsopp, and discloses that in such an apparatus a means for actuating the saw to move toward or away from a work piece includes the movement apparatus comprising a solenoid valve (192) which intercepts an operating fluid (col. 18, line 17) used by the actuator (151), the solenoid valve being connected to the processing unit (computer 111) (col. 18, lines 15-60), in order to properly control and actuate the saw thereof (col. 18 lines 5-38).
the movement apparatus comprising a solenoid valve which intercepts an operating fluid used by the actuator, the solenoid valve being connected to the processing unit in order to properly control and actuate the saw thereof, as taught by Harris.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 3884106, 20070089576, 20090126549 and 3733952 (which disclose moveable bandsaws) and 20020170400, 9724840, and 20030019341 (which each comprises safety systems for saw, in which a saw blade is moved when a dangerous condition is detected) each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

02/19/2021